UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
SHERYL TENZYK and LARRY ALLEN,
individually and on behalf of all
others similarly situated,

                      Plaintiffs,
                                           MEMORANDUM & ORDER
          -against-                        18-CV-6121(JS)(ARL)

AMERICAN HONDA MOTOR CO., INC.
a California Corporation, and
HONDA NORTH AMERICA, INC., a
Delaware Corporation,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiffs:     Tina Wolfson, Esq.
                    Bradley K. King, Esq.
                    Ahdoot & Wolfson, PC
                    125 Maiden Lane, Suite 5C
                    New York, New York 10038

                      Gregory F. Coleman, Esq.
                      Greg Coleman Law PC
                      800 South Gay Street, Suite 1100
                      Knoxville, Tennessee 37929

For Defendants:       Eric Kizirian, Esq.
                      Lewis Brisbois Bisgaard & Smith
                      633 West Fifth Street, Suite 4000
                      Los Angeles, California 90071

                      Peter T. Shapiro, Esq.
                      Lewis Brisbois Bisgaard & Smith
                      77 Water Street, Suite 2100
                      New York, New York 10005

SEYBERT, District Judge:

          Sheryl   Tenzyk   (“Tenzyk”)   and   Larry   Allen   (“Allen”)

(“Plaintiffs”) filed this action individually and on behalf of all

others similarly situated. (Compl., D.E. 1.)      Defendants American
Honda Motor Co., Inc. and Honda North America, Inc. (“Honda” or

“Defendants”) filed a motion seeking (1) a transfer to the United

States District Court, Central District of California pursuant to

28 U.S.C. § 1404 or, (2) in the alternative, dismissal of the

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

(Mot., D.E. 17.) For the following reasons, the motion to transfer

is GRANTED and this action is TRANSFERRED to the Central District

of California.

                                  BACKGROUND

              Plaintiffs filed this class action on November 1, 2018,

generally alleging that the gear shifters in Honda’s 2016, 2017,

and 2018 Civic vehicles are defective.             (Compl. ¶¶ 1-4.)   Tenzyk

and Allen are both residents and citizens of New York.                (Compl.

¶¶ 17-18.)     They bring claims on behalf of the national class for

(1) breach of express warranty, (2) breach of implied warranty,

and (3) violation of the Magnuson-Moss Warranty Act (“MMWA”), 15

U.S.C. § 2301 et seq.; claims on behalf of the New York subclass

for (4) violation of the New York General Business Law (“NYGBL”)

§ 349, (5) violation of NYGBL § 350, (6) breach of implied warranty

of merchantability, and (7) breach of express warranty under New

York Uniform Commercial Code Law (“NYUCC”) §§ 2-313 and 2A-210 et

seq.;   and    (8)   a   claim   for   equitable    injunctive   relief   and

declaratory relief on behalf of the national class. (Compl. ¶¶ 66-

152.)

                                       2
              As relevant to this motion, approximately 11 months

prior to filing this class action complaint, Plaintiffs’ attorneys

filed    an    action   against   Honda   in   the   Central   District   of

California.      (Defs.’ Br., D.E. 17-5, at 5; see Floyd v. Am. Honda

Motor Co. Inc., No. 17-CV-8744, 2018 WL 6118582, at *2 (C.D. Cal.

June 13, 2018) (“Floyd”).)         Floyd’s three named plaintiffs are

residents of Tennessee, Wisconsin, and California, respectively.

(Defs.’ Br. at 5.)       The Floyd complaint mirrors this Complaint,

alleging gear shifter claims on behalf of a national class for

breach of express and implied warranties, violation of MMWA, and

injunctive relief and declaratory relief; and, on behalf of state

subclasses, for violations of Tennessee, Wisconsin, and California

law.    (See Floyd, First Am. Compl., C.D. Cal. No. 17-CV-8744, C.D.

Cal. Docket Entry (“C.D.E.”) 30, ¶¶ 91-251; see also Defs.’ Br. at

6.)1

              Honda filed a motion to dismiss in Floyd. The California

court dismissed the Floyd plaintiffs’ claims with the following

rationale:

              Plaintiffs have failed to comply with the
              internal requirements of the Magnuson-Moss
              Warranty Act because they failed to name one
              hundred plaintiffs. Thus, the claim under the

1 “A court may take judicial notice of a document filed in
another court not for the truth of the matters asserted in the
other litigation, but rather to establish the fact of such
litigation and related filings.” Glob. Network Commc’ns, Inc.
v. City of N.Y., 458 F.3d 150, 157 (2d Cir. 2006) (internal
quotation marks and citation omitted).
                                      3
            Magnuson-Moss Act is dismissed.        Because
            supplemental   jurisdiction    for   all   the
            Plaintiffs’   state   claims  was   based   on
            jurisdiction over the MMWA claim, this Court
            lacks subject-matter jurisdiction over the
            state-law claims.   Thus, all of Plaintiffs’
            claims are dismissed and Defendants’ Motion to
            Dismiss is GRANTED.

Floyd, 2018 WL 6118582, at *4.         The Floyd plaintiffs did not amend

their complaint but appealed the decision to the Court of Appeals

for the Ninth Circuit, approximately four months before filing

this action.     (Floyd, July 12, 2018 Notice of Appeal, C.D. Cal.,

No. 17-CV-8744, C.D.E. 46.)        The Ninth Circuit appeal is presently

pending.2

                                   DISCUSSION

I.   Motion to Transfer

            Defendants      seek   a   transfer     pursuant   to    28   U.S.C.

§ 1404(a)    (“Section      1404”),    which      states   that     “[f]or   the

convenience of parties and witnesses, in the interest of justice,

a district court may transfer any civil action to any other

district    or   division    where     it   might   have   been     brought[.]”

“‘[M]otions for transfer lie within the broad discretion of the

district court and are determined upon notions of convenience and

fairness on a case-by-case basis.’”             Aldiono v. I.K. Sys., Inc.,

No. 18-CV-6781, 2019 WL 4887655, at *2 (E.D.N.Y. Sept. 30, 2019)




2 Oral argument is scheduled for December 11, 2019.               (See Ninth
Circuit Docket No. 18-55957, D.E. 41.)
                                        4
(quoting In re Cuyahoga Equip. Corp., 980 F.2d 110, 117 (2d Cir.

1992)) (further citation omitted).          Transferring cases to the

district where related actions are pending serves to “promote

judicial    economy   and   to   avoid   duplicative   litigation.”   NBA

Properties, Inc. v. Salvino, Inc., No. 99-CV-11799, 2000 WL 323257,

at *9 (S.D.N.Y. Mar. 27, 2000).

            “A motion to transfer requires a two-fold inquiry: (1)

whether the action could have been commenced in the transferee

court, and (2) whether a transfer is appropriate considering the

convenience of parties and witnesses and the interest of justice.”

Sam v. Selip & Stylianou, LLP, No. 15-CV-2780, 2015 WL 9462109, at

*3 (E.D.N.Y. Dec. 28, 2015) (internal quotation marks and citations

omitted).    In determining a motion for transfer, this Court may

also consider “‘(1) convenience of witnesses; (2) convenience of

parties; (3) locus of operative facts; (4) availability of process

to compel the attendance of unwilling witnesses; (5) location of

relevant documents and other sources of proof; (6) relative means

of the parties; (7) relative familiarity of the forum with the

governing law; (8) weight accorded to the plaintiff's choice of

forum and (9) the interests of justice.’”        Id. (quoting Kroll v.

Lieberman, 244 F. Supp. 2d 100, 102 (E.D.N.Y. 2003)).

            Additionally, the “first filed” rule provides that where

an action is commenced in one federal district court and an action

involving the same issues and parties is brought in another federal

                                     5
court, “the court which first has possession of the action decides

it.”    Am. Steamship Owners Mut. Prot. and Indem. Ass’n, Inc. v.

Lafarge N. Am., Inc., 474 F. Supp. 2d 474, 481 (S.D.N.Y. 2007),

aff’d sub. nom., N.Y. Marine and Gen. Ins. Co. v. Lafarge, 599

F.3d 102 (2d Cir. 2010) (internal quotation marks and citation

omitted).       The      first-filed    rule    applies   to    lawsuits    that

substantially overlap, with parties and claims that are identical

or substantially similar.          Blechman v. Ideal Health, Inc., 668 F.

Supp. 2d 399, 404 (E.D.N.Y. 2009).             The rule “has been applied to

class action suits filed by different plaintiff classes against

the same defendant.”          Andreas-Moses v. Hartford Fire Ins. Co., No.

16-CV-1387, 2017 WL 5634709, at *3 (N.D.N.Y. Oct. 30, 2017), R&R

adopted, 2017 WL 5634613 (citing Bukhari v. Deloitte & Touche LLP,

No. 12-CV-4290, 2012 WL 5904815, at *3 (S.D.N.Y. Nov. 26, 2012)).

             There is generally a “strong presumption in favor of the

forum of the first-filed suit,” but this rule need not be applied

where convenience or special circumstances warrant giving priority

to the second case.        Selip, 2015 WL 9462109, at *3; Am. Steamship,

474    F.   Supp.   2d   at    481.    “The    application     of   the   special

circumstances exception recognized in the Second Circuit has been

described as ‘quite rare’ and is generally limited to instances of

manipulative or deceptive behavior by the first-filing plaintiff,

such as where an improper anticipatory declaratory judgment action

has been filed, or where forum shopping was the sole motivating

                                        6
factor for the choice of venue for the first suit.”                         Andreas-

Moses, 2017 WL 5634709, at *3 (quoting Emp’rs Ins. of Wausau v.

Fox Entm’t Grp. Inc., 522 F.3d 271, 276 (2d Cir. 2008)).

II.   Analysis

            Honda argues that the first-filed rule and the Section

1404 factors favor transfer to the California court.                   (Defs.’ Br.

at 8-11.)     Plaintiffs oppose, primarily claiming that special

circumstances weigh against transfer.                Specifically, Plaintiffs

contend that because the California court dismissed the similar

Floyd action, “transferring this case to a forum that already has

determined it lacks jurisdiction defies logic.”                (Pls.’ Opp., D.E.

18, at 3.) With respect to the other factors, Plaintiffs cursorily

argue that their New York residence makes it convenient to litigate

in this Court and that “this Court’s familiarity with New York law

also weighs against transfer.”                   (Pls.’ Opp at 7.)          For the

following   reasons,    the    action       should    be   transferred       to   the

California court.

            Plaintiffs,   who    make       no    arguments    to    the   contrary,

concede   that   this   case    is   nearly        identical    to    Floyd.      And

Plaintiffs agree that the first-filed rule applies, but point to

the special circumstances exception.                The “special circumstance”

Plaintiffs identify is that the California court has dismissed the

Floyd action, and because “the transferee court has determined,

albeit erroneously, that it lacks jurisdiction over the claims,

                                        7
transfer is not proper.”      (Pls.’ Opp. at 4.)    This argument misses

the mark.

             In   Floyd,   “Plaintiffs   allege   that   th[e   California]

[c]ourt has subject-matter jurisdiction over [their] action on the

basis of diversity under the Class Action Fairness Act (CAFA)[,]

28 U.S.C. § 1332(d)(2)(A).”       Floyd, 2018 WL 6118582, at *2.       The

California court noted that “[t]he single federal claim in the

complaint is under the [MMWA].” Thus, “[g]iven that the Plaintiffs

invoke supplemental jurisdiction over the state-law claims, the

only claim under which the Plaintiff[s] could plausibly invoke

CAFA is the [MMWA] claim.”        Id. at *2-3.     The court found that

MMWA’s 100 named plaintiffs requirement was a “limitation[ that]

directly contradicts CAFA’s jurisdictional statute, which permits

diversity actions filed by over one hundred plaintiffs regardless

of whether the plaintiffs are actually named.”            Id. at *3.   The

court considered differing approaches and noted that neither the

Ninth Circuit nor the Supreme Court had addressed this particular

interplay between MMWA and CAFA, and ultimately adopted the view

that “CAFA does not supersede the actual requirements of the MMWA.”

Id. at *3.    Accordingly, because the Floyd complaint did not name

100 plaintiffs, the Court held that Plaintiffs failed to comply

with MMWA requirements on their federal claim and declined to

exercise supplemental jurisdiction over the remaining state law

claims.

                                     8
            The California court’s decision contemplated that it

could exercise jurisdiction over claims in a class action if

Plaintiffs met certain requirements.    The decision does not close

the California courthouse doors to these Plaintiffs.    Thus, there

are no no special circumstances warranting exception from the

first-filed rule.    To the extent that Plaintiffs disagree with the

Floyd ruling, (Pls.’ Opp. at 3 n.1), that is not a reason to

maintain this action here: doing so would countenance the “forum

shopping” Plaintiffs note should be discouraged (Pls.’ Opp. at 5).3

            For the same reasons, transfer also comports with the

first part of Section 1404’s two-fold inquiry: transfer to a

“district or division where it might have been brought.”    Section

1404(a).    “The phrase ‘where it might have been brought’ refers

solely to districts where [Plaintiffs] could have originally filed

suit.”    In re Bozic, 888 F.3d 1048, 1053 (9th Cir. 2018) (emphasis

added).     It imposes no requirement that it be a district where

Plaintiffs could have filed suit and been guaranteed a favorable

outcome.     Plaintiffs here could have brought this action in a

California court, just as the Floyd Plaintiffs did, and that

court’s decision on the Floyd motion to dismiss does not bar a

transfer.


3Plaintiffs’ counsel filed a similar class action in the
District Court for the Southern District of Florida on May 1,
2019. (See Compl., S.D. Fla., Rojas v. Am. Honda Motor Co.,
Inc. et al., Docket 19-CV-21721, D.E. 1.)
                                  9
          As   to   the   other     factors,     Plaintiffs’   “convenience”

argument that their presence in New York strongly weighs against

transfer rings false.     Two of the Floyd plaintiffs are residents

of Tennessee and Wisconsin and brought their action in California.

Additionally, the California court can competently apply New York

law in the same manner as it would need to apply Tennessee and

Wisconsin law in Floyd.        Thus, Plaintiffs point to no balancing

factors that weigh against transfer.           In fact, the Court finds the

factors favor transfer.        “It is well settled that transfer is

appropriate    where   there   is    a   prior    pending   lawsuit    in   the

transferee district that involves ‘the same facts, transactions,

or occurrences.’”      Selip, 2015 WL 9462109, at *3, (quoting Pall

Corp. v. PTI Tech., Inc., 992 F. Supp. 196, 201 (E.D.N.Y. 1998

(emphases in original).     The facts, issues, parties (Honda and its

consumers), and attorneys are the same in both actions.               Transfer

to California, the first forum, promotes judicial economy and

diminishes possibility of inconsistent results.                Accordingly,

Defendants’ motion for transfer is GRANTED.

III. Motion to Dismiss

          In light of this Court’s decision on transfer, and

considerations of judicial economy and consistent results, it does

not consider the merits of Defendants’ motion to dismiss.




                                      10
                            CONCLUSION

          Accordingly, Defendants’ motion for transfer (D.E. 17)

is GRANTED.   The Clerk of the Court is directed to transfer this

case to the United States District Court for the Central District

of California.



                                      SO ORDERED.



                                      /s/ JOANNA SEYBERT
                                      Joanna Seybert, U.S.D.J.

Dated: November   14 , 2019
       Central Islip, New York




                                 11
